Citation Nr: 1627273	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  16-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residual right middle finger deformity.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a bilateral eye disorder.

6.  Entitlement to service connection for an annular finger disorder, left hand.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1978 to February 1981.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1  The Veteran's residual right middle finger deformity is manifested by a gap of less than once inch between his index finger and the proximal transverse crease of the palm and extension limited by no more than 30 degrees. 

2.  A right knee disability was not manifest during service and is unrelated to service.
3.  A right shoulder disability was not manifest during service and is unrelated to service.

4.  A back disability did not manifest in service and is not attributable to service; arthritis of the back did not manifest to a compensable degree within one year of discharge from service.

5.  An angular finger disability of the left hand did not manifest in service and is not attributable to service; arthritis of the left hand did not manifest to a compensable degree within one year of discharge from service.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for residual right middle finger deformity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5229 (2015).

2.  A right knee disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  A right shoulder disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  A back disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.304, 3.307, 3.309 (2015).

5.  An angular finger disability of the left hand was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a September 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and identified private treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private treatment records, or relevant social security medical records exist.  

The Board acknowledges that a copy of the Veteran's Form DD 214 is not of record. However, his dates of service are documented elsewhere in the file.  The Veteran has not alleged and the evidence does not otherwise indicate that he is entitled to consideration of combat service or presumptive service connection on the basis of specific foreign service.  As a result, any additional evidence from the Form DD 214 would neither help nor hurt his claims decided.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA hand examination in January 2013.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate.  38 C.F.R. § 3.159(c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  The examiner considered the Veteran's relevant medical history and lay statements, and provided well-reasoned and adequately supported opinions.  Furthermore, there is no indication in the record that the Veteran's service-connected right finger condition has worsened since that examination as to necessitate a contemporaneous examination.  

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his service connection claims for right knee, right shoulder, and back disabilities.  While a January 2013 VA hand examination was afforded, an opinion with respect to the Veteran's left hand condition was not afforded.  For the reasons explained in greater detail below, no such examinations were required because the evidence does not indicate that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's active service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted with respect to the Veteran's service connection claims for a right knee, right condition, back condition, and finger on the left hand.  There is no credible evidence establishing an "in-service event" during active service and there is no evidence of an indication that the current disabilities or current symptoms may be related to any alleged in-service event.  Service treatment records do not document any relevant treatment, complaint, or diagnoses of a right knee, right shoulder, back condition, left hand finger condition.  Furthermore, the Veteran specifically denied any relevant conditions at his February 1981 separation examination.  As will be explained below, the Board has found subsequent reports of in-service injuries to be not credible, and thus not warranting an examination.  Id.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II. Rating Right Finger

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disability has not significantly changed and uniform evaluations are warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45  are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) preceding Diagnostic Code 5216. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.

The Veteran's right middle finger is currently rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5229.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Diagnostic Code 5010 is for arthritis due to trauma, and directs for rating to be done under DC 5003, degenerative arthritis.  Diagnostic Code 5003 is used to evaluate for degenerative arthritis, and the regulations instruct that degenerative arthritis established by X-ray findings be rated on the basis of limitation of motion of the affected parts, when resulting in a compensable rating.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5024. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5229, a noncompensable disability evaluation is assigned for limitation of motion of the index or long finger with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by no more than 30 degrees.  A 10 percent disability evaluation is assigned where there is limitation of motion of the index or long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.

Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis).

The Veteran was afforded a VA examination in January 2013.  The Veteran was diagnosed with residual right middle finger deformity.  The examiner also noted mild osteoarthritic changes of the bilateral hands.  The Veteran denied treatment for the condition.  The Veteran reported limited grip.  There was limitation of motion of the right middle finger.  There was a gap between the thumb pad and finger of less than 1 inch.  There was no objective evidence of painful motion.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was limitation of extension of the right middle finger, but by no more than 30 degrees.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  The Veteran did not have any functional loss or functional impairment of any of the fingers or thumbs.  The examiner did note less movement than normal, pain on movement, and deformity of the right middle finger.  There was pain or tenderness on palpation.  Right hand grip strength was 4 out of 5.  There was no ankylosis.  

There are no VA treatment records and the Veteran has not submitted additional private treatment records, with the exception of a February 2012 private medical opinion which only states that the Veteran has "pain with inability of flexion of those fingers completely."  
 
On consideration of the evidence above, the Board finds that the preponderance of the evidence is against a compensable disability rating for the Veteran's right middle finger disorder.  In order to warrant a 10 percent disability rating under Diagnostic Code 5229, the evidence must show that there is limitation of motion of the index or long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.  The January 2013 VA examination manifestly shows that neither condition is met.  The Veteran has not submitted additional private medical evidence suggesting that the objective criteria for a compensable evaluation are met, and he has not suggested that his right finger was worsened in severity since the January 2013 VA examination.  

The Board observes that the provisions of 38 C.F.R. § 4.59, which relate to painful motion must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1.  However, despite the Veteran's bare assertion of painful motion of the right middle finger, the January 2013 VA examiner noted that there was no objective evidence of painful motion upon range of motion testing.  Thus, the Board finds that a 10 percent rating under the provisions of § 4.59 is not warranted.  In addition, while the Veteran has a diagnosis of arthritis of the right hand, x-ray evidence does not indicate involvement of two or more major joints or two or more minor joint groups of the service-connected disability.  See also 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010. 

Further, there is no evidence to support a higher disability rating based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited motion, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of the joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra. 

The Board has also considered any and all other potentially applicable rating criteria and finds that there is no other Diagnostic Criteria which would provide for a compensable disability rating.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Because the schedular ratings for the service-connected disability on appeal fully address his symptoms, which included mainly a gap of less than one inch between his index finger and the proximal transverse crease of the palm and extension limited by no more than 30 degrees, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, supra.

III. Service Connection 

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities such as arthritis are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

 The Veteran himself has not provided any specific statements with respect to the etiology of his claimed right knee, right shoulder, back, and left hand finger conditions.  In a February 2012 private medical opinion submitted by the Veteran, the examiner states that the Veteran injured his right knee falling from a truck.  The examiner states that the Veteran injured his right shoulder and back while lifting, carrying, and moving heavy equipment as a result of his duties in the supply area.  With respect to the Veteran's left hand, the examiner states that he dropped a box on both hands while in service.

The examiner does not provide a specific right knee diagnosis, but does state that the Veteran has knee pain and instability.  The examiner states that the Veteran has acromioclavicular joint atrophy of the right shoulder and discogenic and degenerative disease of the lumbar spine.  The examiner notes pain with inability of flexion of the left hand fingers.  

At the January 2013 VA examination, the examiner noted, mild osteoarthritic changes are noted of the left hand and the examiner states that there is a "possible old posttraumatic deformity of the left fifth metacarpal."

With respect to the Veteran's contentions regarding his in-service injuries, which he has submitted via the February 2012 private medical opinion, the Board finds such assertions to be not credible.  Service treatment records do not document any complaints, treatment, or diagnoses consistent with the Veteran's statements.  Furthermore, the Veteran specifically denied any current or past incident of swollen or painful joints, broken bones, arthritis, rheumatism, bursitis, lameness, painful or track shoulder, recurrent back pain, trick or locked knee, or any other relevant condition at his February 1981 separation examination.  The Veteran stated that he was "in good health in the present time."  

There are no medical treatment records of record prior to the February 2012 private medical opinion submitted by the Veteran.  This is the first objective evidence of any right knee, right shoulder, back, or finger condition on the left hand, over 30 years since the Veteran's separation form service.  

The Board has considered the February 2012 private medical opinion.  While the examiner suggested that the Veteran's conditions are related to his service, she provides limited rationale supporting this contention.  Such information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Even if the statements are considered medical evidence, the lack of reasoning renders these notations to be of minimal probative value.  

Moreover, such opinion is based upon an inaccurate factual predicate, as they are based upon the Veteran's self-report of in-service injuries, which the Board has found to be not credible.  As noted, the Veteran's service treatment records simply do not confirm a history of right knee, right shoulder, back, or left hand injury as reported by the Veteran; rather, these records document right hand injury, his denial of pertinent defects at separation and a normal separation examination.  Even if the Board were to find that such statements constitute an opinion in support of the Veteran's claim, the revised recounting is not credible, and a medical opinion based upon an inaccurate history to be equally inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Here, none of the credible, probative evidence supports a finding of a relationship between the Veteran's service and his claimed disabilities.  Service treatment records do not include complaint of relevant disability and there are no post-service VA and private treatment records that credibly suggest any relationship between his current complaints and service.  In sum, the evidence of record is against the report that the Veteran has a right knee, right shoulder, back, or left hand disability that had its onset in or is otherwise related to service.

The Board has also considered Veteran's reports with respect to inservice injuries, as dictated by the February 2012 private examiner.  The Board acknowledges Veteran is competent to report symptoms past and present.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, in this case, the Board finds that the Veteran's assertions of right knee, right shoulder, back, and left hand symptoms in and since service are not credible.

As previously stated, no relevant complaints were "noted" in the Veteran's service treatment records.  Nothing suggested that there were sufficient manifestations sufficient to identify a chronic disease entity.  Furthermore, the separation examination disclosed that the right shoulder, right knee, back, and left hand were normal at separation, and the Veteran specifically denied any potentially relevant condition.  Conversely, the Veteran stated that he "was in good health." 

The Board is faced with more than a mere silent record.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson, 230 F.3d at 1333, (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  The post service assertions are inconsistent with the contemporaneous findings in time of his service and the lack of post-service treatment records documenting an onset of symptoms until February 2012.  To the extent that the Veteran has asserted such symptoms since service, this is self-interested, and contradicted by other evidence.  Caluza v. Brown, 7 Vet. App. 498   (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  In view of the above, the Board finds that to the extent that the Veteran's has reported ongoing right knee, right shoulder, back, and left hand symptoms since service, such assertions are not credible.

The Board assigns greater probative value to the contemporaneous objective evidence of record, to include service treatment records.  This evidence shows no indication that the Veteran had any relevant symptoms in service.  Rather, the inservice findings were normal with respect to these conditions.  Notably, the post-service treatment records do not establish in-service onset of relevant symptoms.  The service treatment records constitute evidence of significant probative value as it goes to the issue at hand.  The credible medical evidence of record shows no indication that the Veteran has a right knee, right shoulder, back, or left hand disability related to service. 

To the extent that the Veteran advances his own interpretation of his medical condition indicating that he has current right knee, right shoulder, back, or left hand  disabilities that are related to his purported in-service injuries, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence outlined above documenting such disabilities unrelated to service.

Finally, with respect to the diagnosed arthritis of the left hand and the arthritis of the back as suggested by the February 2012 private medical opinion, there is no indication that the disabilities first manifest in service or within one year of any service.  Arthritis was not "noted" during service and the normal service records establish that he did not have characteristic manifestations of the disease process during service or within one year.  Rather, the record reflects that degenerative arthritis was manifest in 2012 or 2013.  Thus, we conclude that arthritis was first manifest years post service and that there is no nexus to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for right knee, right shoulder, back, or left hand disabilities.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 128.




ORDER

Entitlement to an initial compensable evaluation for residual right middle finger deformity is denied.

Entitlement to service connection for a right knee condition is denied..

Entitlement to service connection for a right shoulder condition is denied.

Entitlement to service connection for a back condition is denied.

Entitlement to service connection for an annular finger condition, left hand is denied.

REMAND

The Veteran asserts that his bilateral eye condition is related to his military service. The Veteran has not yet been afforded VA examination as to this claim.  The Veteran did report eye trouble at his February 1981 separation examination and he has submitted a February 2012 private medical opinion suggesting a possible eye condition related to service.  As such, the Board finds that the Veteran should be afforded a VA examination to provide a specific diagnosis of any bilateral eye disability and an opinion regarding the etiology of any such condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to obtain the Veteran's DD Form 214/ certificate of discharge.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed eye disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any diagnosed bilateral eye condition is related to any event or injury during service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. A complete rationale should accompany each opinion provided.
 
3. After completing any additional notification or development deemed necessary, the Veteran's claims for service connection should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


